Title: From John Adams to United States Senate, 30 June 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate—
United States June 30th 1798.

I nominate J. Phillips of Maryland to be a Captain in the Navy—
Josias M: Speake of Maryland to be Lieutenant in the Navy—
John West of Virginia to be a Lieutenant in the Navy
These Gentlemen are intended for officers on board The Baltimore, a twenty gun Ship, fitting out at the City of that Name—It is hoped the Senate will consent, that the rank of these officers shall be settled hereafter, as several Captains and Lieutenants may soon be nominated, whose age, experience, &ca: will entitle them to seniority—

John Adams